Citation Nr: 0314775	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  00-10 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for spina bifida.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1994 to 
November 1996.  The appellant is his mother and legal 
custodian.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (ROs), which denied entitlement to 
service connection for spina bifida as well as entitlement to 
TDIU benefits.  The veteran's case is currently within the 
jurisdiction of the Reno VARO.  Previously, this matter was 
under the jurisdiction of the St. Petersburg VARO and later 
the Honolulu VARO.

The Board notes that the veteran was represented by AMVETS.  
In January 2003, however, the AMVETS representative in Las 
Vegas informed the veteran that the organization would no 
longer represent him.  Indeed, only the appellant and the 
veteran appeared at the Travel Board hearing that took place 
that month.  The record does not reflect the selection of 
another representative.
 
The veteran, through his custodian, has filed claims of 
service connection for scoliosis and for depression.  The 
latter is claimed as secondary to his service-connected low 
back disability.  As these issues have not been procedurally 
developed, the Board is referring them to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The claim of entitlement to service connection for spina 
bifida is addressed in the REMAND section of this decision.






FINDINGS OF FACT

1.  The veteran's only service-connected disability is disc 
degeneration with mild bulging and radiculopathy at L1-2, L4-
5, and L5-S1, which is currently evaluated as 60 percent 
disabling.

2.  The evidence of record is at least in relative equipoise 
with regard to whether the veteran is unemployable solely due 
to his service-connected low back disability.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board notes that the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
TDIU benefits.  The discussions in the rating decisions, 
statement of the case, and pertinent information provided at 
the Travel Board hearing have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, at the hearing, the appellant 
was advised of the types of evidence VA would assist in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The claims file in this case 
includes voluminous VA and private medical records and VA 
medical examination reports.  The record does not contain a 
VA medical examination specific to the veteran's TDIU claim; 
however, because the decision herein is favorable, this 
discrepancy in VA's duty to assist is immaterial as the 
veteran is not prejudiced by it.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § (c)(4) (2002).  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
for further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the claimant.  See Bernard v. Brown, supra.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Laws and Regulations 

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific injuries or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

However, a total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability; provided that, in pertinent 
part, if there is only one such disability, the disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341 (a), 4.16(a).

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  Id.

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.



Factual Background 

The veteran is currently severely disabled due to a brain 
injury suffered as a result of an automobile accident in June 
1997 in which a drunk driver struck him.  He cannot 
communicate orally and is confined to a wheel chair.  
Presently, his only service-connected disability is disc 
degeneration with mild bulging and radiculopathy at L1-2, L4-
5, and L5-S1 that is rated 60 percent disabling.  

A June 1997 letter from the U.S. Postal Service addressed to 
the veteran reflected that he was found unsuitable for the 
position of Casual Clerk.  Apparently, a review of his 
medical records and medical evaluation conducted by the 
Postal Service revealed that he could not lift objects 
heavier that 25 pounds, engage in repetitive bending, 
twisting, pushing, pulling, and that he could not endure 
protracted hours of manual labor or standing or walking over 
45 minutes per hour.  

A February 1998 letter from Pinkerton Security & 
Investigation Services indicated that the veteran began work 
for the company in March 1997.  He passed the initial 
physical examination with limitations to include lifting that 
was restricted to 15 pounds, standing for periods longer than 
20 minutes, sitting for periods longer than 15 minutes, and 
walking for periods longer than 10 minutes without rest.  As 
such, the letter reflected that the veteran was allowed to 
use a golf cart when he could not walk or was in extreme 
pain.  Due to his physical limitations, however, the company 
was only able to offer the veteran a part-time position.  
During the three months in which Pinkerton employed him, the 
veteran experienced increasing difficulty due to back and leg 
pain, and he ultimately resigned.  

At his January 2003 travel Board hearing, the appellant 
asserted that, even absent his present accident-related 
disabilities, the veteran would have been unable to work as a 
result of his service-connected low back disability.  
According to her, he was scheduled for low back surgery to 
correct that disability, but that surgery never took place 
because of the veteran's June 1997 accident.  She testified 
that before his accident, he worked for a security company on 
a part-time basis.  He was able to fulfill his duties as a 
security guard because his employer allowed him to ride a 
golf cart, as he could not walk long distances.  She also 
indicated that the veteran was turned down for a seasonal 
part-time position with the Postal Service due to his low 
back disability and the physical limitations that such 
disability entailed.  The appellant further stated that prior 
to the accident, the veteran was interested in a career in 
law enforcement but was physically unsuitable due to his 
service-connected low back disability.

A February 2003 private medical examination report reflected 
objective findings of severe pain on palpation of the lower 
spinal area.  

Discussion

Because the veteran's service-connected lumbosacral spine 
disability is rated as 60 percent disabling, he meets the 
minimal requirements for eligibility for consideration to 
receive TDIU benefits.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a).  As the foregoing is his only service-connected 
disability, the Board must determine whether such disability 
in itself would render the veteran substantially 
unemployable.  

The appellant argues that, even absent his current 
nonservice-connected disabilities, the veteran would be 
entitled to TDIU benefits because his service-connected disc 
degeneration with mild bulging and radiculopathy at L1-2, L4-
5, and L5-S1 would, on its own, render him unemployable.

It appears that even prior to his accident, the veteran was 
unable to sustain consistent, full-time employment due to his 
service-connected disability.  The evidence is unequivocal in 
demonstrating the veteran's failed attempts to obtain and/or 
maintain employment.  Indeed, he was found unfit for the 
position of casual clerk with the Postal Service and major 
accommodations had to be made in order to enable him to 
fulfill his duties during his time with Pinkerton.  In the 
latter case, despite such accommodations, he was unable to 
sustain even part-time employment due to severe back pain.  
The Board notes that low back pain was objectively observed 
on February 2003 medical examination.

The Board notes that it is now essentially impossible to 
determine with absolute certainty whether the veteran's 
service-connected low back disability would render him 
unemployable.  The veteran is now severely disabled, and it 
would be difficult to determine which portion of his 
unemployability is attributable to his service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  What is certain, however, is that he 
is completely unemployable in his current state. 

In summary, the Board finds that the veteran is completely 
unemployable, that his current lumbosacral spine disorder has 
had a very significant bearing on his physical state both 
before and after his 1997 accident, and that a further 
examination to distinguish service-connected and nonservice-
connected aspects of his current condition would be 
completely fruitless.  Given these facts, the evidence is in 
relative equipoise as to the question of whether the 
veteran's service-connected lumbosacral spine disability 
renders him unemployable.  Accordingly, after resolving all 
doubt in the claimant's favor under 38 U.S.C.A. § 5107(b), 
the Board concludes that the criteria for entitlement to TDIU 
have been met.  As such, this claim is granted in full.  


ORDER

Entitlement to TDIU benefits is granted.



REMAND

The appellant claims that the veteran suffers from spina 
bifida or a similar spinal disability that was caused or 
aggravated by his in-service spinal injury.  Given the 
severity of the veteran's service-connected lumbosacral spine 
disorder, an examination addressing the veteran's claimed 
spina bifida is warranted so as to determine whether a 
separate disability exists and the etiology of such 
disability, if present.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded an 
appropriate medical examination to 
determine whether he suffers from spina 
bifida or a similar condition.  In the 
event that such diagnosis is found, the 
examiner is asked to provide an opinion 
regarding the etiology of such disability 
and whether it is at least as likely as 
not that such disability is etiologically 
related to either service or a service-
connected disability (e.g., the veteran's 
lumbosacral spine disorder).  The 
examiner is asked to review the claims 
file prior to examining the veteran.  

Alternatively, if the veteran's present 
physical condition renders him unable to 
appear for an examination, the RO should 
have an appropriate medical professional 
review the claims file and provide an 
opinion regarding the etiology of such 
disability (if present) and whether it is 
at least as likely as not that such 
disability is etiologically related to 
either service or a service-connected 
disability.

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and/or opinion are 
in complete compliance with the 
directives of this remand, and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  Then, if the claim for service 
connection for spina bifida remains 
denied, the RO should issue a 
Supplemental Statement of the Case 
addressing the claim.  This issuance 
should contain the provisions of 
38 C.F.R. § 3.159, and the appellant 
should be afforded a reasonable period of 
time in which to respond.

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


